DETAILED ACTION
	Claims 48-67 are currently pending.

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 12/31/21 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 48, 50-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 48 recites any modified live Plasmodium which does not produce functional histamine releasing factor (HRF) protein.  The structure of this mutant is not adequately described as it is unclear what structure and modification allows for this function.  What modifications are encompassed?  In additional with respect to claim 50, the sequences for any Plasmodium protein recited in therein is not adequately defined.  The mere recitation of a name, i.e., HRF, UIS3, etc., to describe the invention is not sufficient to satisfy the Statute’s requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the protein or the nucleic acid encoding it, which would allow for one to identify the protein without ambiguity.  The mere recitation of a name does not adequately define the claimed mutant strain.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections – 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 48-54 and 56-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to, for example:
	An immunogenic composition, comprising genetically modified live
Plasmodium (from any strain) and a pharmaceutically acceptable excipient and/or support; wherein when administered to a primate the genetically modified live Plasmodium develop in the primate and do not produce functional histamine releasing factor (HRF) protein.

	The immunogenic composition of the claim above, wherein the genetically modified live Plasmodium does not produce a functional form of one or more of purine nucleoside phosphorylase, nucleoside transporter 1, UIS3, UIS4, p52, p36, and HMGB2.

To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed modified strains and nucleotides such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus'" (Id. at 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of variants, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of the strains at the time of filing. The scope of the claim includes numerous structural variants and strains with different genomes and gene sequences, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of peptides based on disclosure of the single species and examples using “a genetically modified Plasmodium falciparum wherein the HRF coding sequence is deleted in the genome.”  For instance, claim 54 recites several different Plasmodium species which have not been adequately described in the instant specification.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of polynucleotide encoding SEQ ID NO: 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides in the methods, kits and compositions as instantly claimed. 

Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 48, 49, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu et al (Cellular Microbiology 2015, 17(4) 542-558 (IDS)).
Mathieu et al teach a method of injecting Plasmodium berghei mutant histamine releasing factor deficient sporozoites HRF                         
                            ∆
                        
                     1 in mice. The mice developed less infection and infectivity of mutant parasite has been decreased (see page 543 right column through page 544 left column, figures 1-6) and IL6 increased five fold in HRF                         
                            ∆
                        
                     1 parasites in liver.  Thus, it is known that  P.berghei  mutant histamine releasing factor deficient sporozoites HRF                         
                            ∆
                        
                     1 does not produce HRF( figure 2)  and yet induced induce immune response IL6 that is know to boosts T and B cell responses in the immunology art.   Mathieu et al clearly suggests that increased levels of plasma histamine have been associated with severity during P.falciparum as well as animal models of malaria and cerebral malaria (CM) does not develop in histamine free, histidine decarboxylase deficient mice (see page 543, left column second paragraph).  
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 54-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al (Cellular Microbiology 2015, 17(4) 542-558 (IDS)).
The teachings of Mathieu et al are set forth above.  However, the reference does not teach the genetically modified Plasmodium falciparum. It would have been obvious to one skilled in the art, at the time of invention, to make genetically modified P. falciparum, deficient sporozoites HRF because Mathieu et al teach P.berghei mutant histamine releasing factor deficient sporozoites HRF                         
                            ∆
                        
                     1 and suggested that increased levels of plasma histamine have been associated with severity during P.falciparum as well as animal models of malaria and cerebral malaria (CM) does not develop in histamine free.  Thus, injecting mutant histamine releasing factor deficient sporozoites HRF reduces severity of malaria pathogenesis in human and CM of P. falciparum as suggested by Mathieu et al.   One would have had a reasonable expectation of success because methodology has been taught by Mathieu et al. Therefore, the prior art renders the instant claims prima- facie obvious absent evidence to the contrary.  The formulation doses of the composition do not appear to alter due to a primate objective.  However, in a plasmodium species that infects primates and not rodents, it would have been prima facie obvious to adjust the dosing of the active ingredient accordingly.  The mutated strain is still structurally the same.  The actual dosage is a result effective variable.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  It would have been obvious for one of ordinary skill to discover the optimum workable ranges of the composition by normal optimization procedures known in the vaccine art.  With respect to claims 59-64, these limitations are functions of the composition.  They do not change the actual structure of the composition and said composition would inherently induce/perform said functions give in it is structurally the same as that taught by the prior art.
9.	Claim(s) 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al (Cellular Microbiology 2015, 17(4) 542-558 (IDS)) in view of Vaquero et al (US 2014154289).
Mathieu et al teach a method of injecting Plasmodium berghei mutant histamine releasing factor deficient sporozoites HRF                         
                            ∆
                        
                     1 in mice. The mice developed less infection and infectivity of mutant parasite has been decreased (see page 543 right column through page 544 left column, figures 1-6) and IL6 increased five fold in HRF                         
                            ∆
                        
                     1 parasites in liver.  Thus, it is known that  P.berghei  mutant histamine releasing factor deficient sporozoites HRF                         
                            ∆
                        
                     1 does not produce HRF( figure 2)  and yet induced induce immune response IL6 that is know to boosts T and B cell responses in the immunology art.   Mathieu et al clearly suggests that increased levels of plasma histamine have been associated with severity during P.falciparum as well as animal models of malaria and cerebral malaria (CM) does not develop in histamine free, histidine decarboxylase deficient mice (see page 543, left column second paragraph).  
Although Mathieu et al do not specifically recite that the strain may alos have a deactivated HGMB2 gene, the prior art teaches that attenuated plasmodium with deactivated hmgb2 demonstrated reduced virulence in animal models.  Vasquero et al teaches that immunizing a host against malaria using a Plasmodium parasite which has been genetically attenuated by inactivating the function of the hmgb2 gene. Plasmodium parasites with the gene hmgb2 deleted (replaced with gene DHFR as selection marker) were shown to neither induce malaria nor cerebral malaria in a mouse model.  Further, infection with Δhmgb2 Plasmodium prior to challenge with wild type Plasmodium resulted in no infection observed in the host and detection of no parasites within their peripheral blood.  Accordingly, the additional deletion of the HGMB2 gene would have been an obvious modification to one of ordinary skill in the art to further insure that the strain was attenuated and provide further protection.

10.	Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mathieu et al. (Cellular Microbiology 2015, 17(4) 542-558 (IDS)) in view of Gasti J.Exp.Med may 28 2016 Vol. 213 No. 8 1419–1428 (IDS).
Mathieu et al teach a method of injecting P.berghei mutant histamine releasing factor deficient sporozoites HRF                 
                    ∆
                
             1 in mice. The mice developed less infection and infectivity of mutant parasite has been decreased (see page 543 right column through page 544 left column, figures 1-6) and IL6 increased five fold in HRF                 
                    ∆
                
             1 parasites in liver.  Thus , it is known that  P.berghei  mutant histamine releasing factor deficient sporozoites HRF                 
                    ∆
                
             1 does not produce HRF( figure 2)  and yet induced induce immune response IL6 that is know to boosts T and B cell responses in the immunology art.   Mathieu et al clearly suggests that increased levels of plasma histamine have been associated with severity during P.falciparum as well as animal models of malaria. Cerebral malaria (CM) does not develop in histamine free, histidine decarboxylase deficient mice (see page 543, left column second paragraph) .However, the art does not  teach specifically teach  it induces antibody response and induction of FcyR+ CD 11b and phagocytic cellular immune response in primate.  
Casti et al teach that blood stage genetically attenuated parasites (103 or 104 or 105) that lacks  a secreted factor related to histamine-releasing factor (HRF) causes an IL-6 increase, which boosts T and B cell responses to resolve infection and leave a cross-stage, cross-species, and lasting immunity. Mutant-induced protection involves a combination of antiparasite IgG2c antibodies and FcγR+ CD11b+ cell phagocytes (page 1420, figures 1-4), especially neutrophils, which are sufficient to confer protection.
Therefore, it would have been obvious to one skilled in the art, at the time of invention, to replace P.berghei mutant histamine releasing factor deficient sporozoites HRF                 
                    ∆
                
             1 for P. falciparum as suggested by Mathieu because it would help to reduce the severity of malaria pathogenesis in human and CM of P.falciparum by inducing protection as well as cell mediated immune responses as taught by Casti et al. One would have had a reasonable expectation of success because methodologies have been taught by both Mathieu et al and Casti et al. Therefore, the combination of the prior arts renders the instant claims prima- facie obvious absent evidence to the contrary.

Prior art not presently relied upon:

TITLE:                   Complete attenuation of genetically engineered
                         Plasmodium falciparum sporozoites in human subjects
AUTHOR(S):               Kublin, James G.; Mikolajczak, Sebastian A.; Sack,
                         Brandon K.; Fishbaugher, Matt E.; Seilie, Annette;
                         Shelton, Lisa; Von Goedert, Tracie; Firat, Melike;
                         Magee, Sara; Fritzen, Emma; Betz, Will; Kain, Heather
                         S.; Dankwa, Dorender A.; Steel, Ryan W. J.; Vaughan,
                         Ashley M.; Sather, D. Noah; Murphy, Sean C.; Kappe,
                         Stefan H. I.
CORPORATE SOURCE:        Center for Infectious Disease Research, Seattle
                         Biomedical Research Institute, Seattle, WA, 98109, USA
SOURCE:                  Science Translational Medicine (2017), 9(371),
                         eaad9099/1-eaad9099/12
                         CODEN: STMCBQ; ISSN: 1946-6242
DIGITAL OBJECT ID:       10.1126/scitranslmed.aad9099
PUBLISHER:               American Association for the Advancement of Science
DOCUMENT TYPE:           Journal; (online computer file)
LANGUAGE:                English
AB   Immunization of humans with whole sporozoites confers complete,
     sterilizing immunity against malaria infection.  However, achieving
     consistent safety while maintaining immunogenicity of whole parasite
     vaccines remains a formidable challenge.  We generated a genetically
     attenuated Plasmodium falciparum (Pf) malaria parasite by deleting three
     genes expressed in the pre-erythrocytic stage (Pf p52-/p36-/sap1-).
     We then tested the safety and immunogenicity of the genetically engineered
     (Pf GAP3KO) sporozoites in human volunteers.  Pf GAP3KO sporozoites were
     delivered to 10 volunteers using infected mosquito bites with a single
     exposure consisting of 150 to 200 bites per subject.  All subjects
     remained blood stage-neg. and developed inhibitory antibodies to
     sporozoites.  GAP3KO rodent malaria parasites engendered complete,
     protracted immunity against infectious sporozoite challenge in mice.  The
     results warrant further clin. testing of Pf GAP3KO and its potential
     development into a vaccine strain.
CC   15-2 (Immunochemistry)

TITLE:                   Immune mimicry in malaria: Plasmodium falciparum
                         secretes a functional histamine-releasing factor
                         homolog in vitro and in vivo
AUTHOR(S):               MacDonald, Susan M.; Bhisutthibhan, Jamaree; Shapiro,
                         Theresa A.; Rogerson, Stephen J.; Taylor, Terrie E.;
                         Tembo, Madalitso; Langdon, Jacqueline M.; Meshnick,
                         Steven R.
CORPORATE SOURCE:        Division of Allergy and Clinical Immunology,
                         Department of Medicine, The Johns Hopkins Medical
                         Institutions, Baltimore, MD, 21224, USA
SOURCE:                  Proceedings of the National Academy of Sciences of the
                         United States of America (2001), 98(19), 10829-10832
                         CODEN: PNASA6; ISSN: 0027-8424
DIGITAL OBJECT ID:       10.1073/pnas.201191498
PUBLISHER:               National Academy of Sciences
DOCUMENT TYPE:           Journal
LANGUAGE:                English
AB   The Plasmodium falciparum translationally controlled tumor protein (TCTP)
     is a homolog of the mammalian histamine-releasing factor (HRF),
     which causes histamine release from human basophils and IL-8 secretion
     from eosinophils.  Histamine, IL-8, and eosinophils have been reported to
     be elevated in patients with malaria.  This study was undertaken to det.
     whether malarial TCTP is found in the plasma of malaria-infected patients
     and to det. whether it has HRF biol. activity.  Malarial TCTP was found
     in lightly infected human volunteers and in heavily infected Malawian
     children, but not in uninfected patients.  Recombinant malarial TCTP, like
     HRF, stimulated histamine release from basophils and IL-8 secretion from
     eosinophils in vitro.  Whereas malarial TCTP was less active than HRF,
     the concns. that were effective in vitro could be achievable in vivo.
     These data suggest that malarial TCTP, present in human plasma during a
     malarial illness, may affect host immune responses in vivo.
CC   14-3 (Mammalian Pathological Biochemistry)


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/2/22